           Case 1:17-cr-00402-JGK Document 165 Filed 10/15/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     X


 UNITED STATES OF AMERICA                                     ORDER OF RESTITUTION

                  -v. -                                       S4 17 Cr. 402 (JGK)

 COURTNEY GRAVES,

                          Defendant.

 -----------------                                   X


      Upon the application of the United States of America, by its

 attorney,    Audrey Strauss,           Acting United States Attorney for the

 Southern District of New York,                 Andrew K.         Chan,    Assistant United

· States    Attorney,         of    counsel;         the     pre sentence      report;      the

 Defendant's conviction on Counts One, Two, and Three of the above

 Information; and all other proceedings in this case, and upon the

 consent     of    COURTNEY GRAVES,         the      defendant,      by and        through her

 counsel,     David       Touger,      Esq.,    and        upon   consideration        of   the

 factors     set     forth     in   Title      18,       United    States    Code,     Section

 3664(f) (2),      it is hereby ORDERED that:

              1.     Amount    of   Restitution.            COURTNEY      GRAVES    shall   pay

 restitution in the total amount of $149,688.23 to the victims of

 the offenses charged in Counts One,                       Two , and Three.          The name,

 address,    and specific amounts owed to each victim are set forth

 in the Schedule of Victims attached hereto.                              Upon advice of      a
        Case 1:17-cr-00402-JGK Document 165 Filed 10/15/20 Page 2 of 3



change of address,          the Clerk of the Court is authorized to send

payments to the new address without further order of this Court.

             2.    Joint and Several Liability.                         Defendant's liability

for restitution shall be joint and several with that of any other

defendant ordered to make restitution for                               the offenses         in this

matter, specifically:

  Co-Defendants                                            Amount of Restitution
  Laquan Williams, Felix Rosario,                          $149,688.23
  Courtney Graves, and Kerschon
  Anderson under 18 Cr. 349 (JGK)

Defendant's       liability      for      restitution          shall          continue      unabated

until   either        the    Defendant           has     paid       the        full     amount      of

restitution ordered herein,                 or    every victim has                been paid the

total   amount of      his    loss     from all          the    restitution paid by the

Defendant and co-defendants in this matter.                                   In no event shall

the Defendant or co-defendants in this matter be held liable in

restitution for amounts that either exceed those specifically set

forth   in    their     Orders       of     Restitution            or    that     are       otherwise

inconsistent with the Judgments or Orders of this Court.

             3.   Sealing.      Consistent             with    Title       18,    United       States

Code,   Sections      3771 (a) (8)        and    3664 (d) (4)           and    Federal       Rule   of

Criminal     Procedure       49.1,     to    protect          the       privacy       interests     of

victims,     the Schedule of Victims attached hereto shall be filed

under   seal,     except      that     copies        may      be    retained          and    used   or

                                                 2
      Case 1:17-cr-00402-JGK Document 165 Filed 10/15/20 Page 3 of 3



disclosed   by   the   Government,        the        Clerk's   Office,   and   the

Probation   Department,   as   need   be        to    effect   and   enforce   this

Order, without further order of this Court.



Dated: New York, New York
       September ~;, 2020

                                 SO ORDERED:



                                ~ £-~ ~KOELTL
                                 UNITED STATES DISTRICT JUDGE




                                      3
